Citation Nr: 1202618	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-27 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to accrued benefits based on a pending claim of entitlement to an effective date prior to June 26, 1995, for the assignment of a schedular rating of 100 percent for service-connected posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to September 1968 and from December 1975 to December 1981.  He died in October 2006.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

By an October 2010 determination, the Board denied the matter on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court partially vacated the October 2010 decision of the Board and remanded the matter for readjudication.  The Court's Order granted a joint motion for partial remand (JMR) and returned the matter to the Board for action consistent with the JMR and August 2011 Court Order.  This issue is now before the Board once again for further consideration.


FINDINGS OF FACT

1.  On June 6, 1991, the Veteran filed a new claim of entitlement to service connection for PTSD; additional evidence of record shows a long history of suicide attempts and other psychiatric problems. 

2.  By a September 1991 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 50 percent rating, effective from June 6, 1991; within one year of the rating decision, in April 1992, the Veteran submitted evidence of further hospitalization for psychiatric problems; a rating decision was issued in August 1992 assigning a temporary 100 percent rating during the period of the Veteran's hospitalization and, thereafter, restoring the Veteran's 50 percent rating.

3.  Within one year of the August 1992 rating decision, the Veteran again submitted evidence of additional hospitalization; subsequently, the Veteran submitted additional evidence within one year of rating decisions in March 1994, September 1994, and December 1995.

4.  Thereafter, the Veteran timely appealed an April 1996 rating decision and in a June 1997 rating decision, the RO increased the Veteran's rating for PTSD from 50 to 70 percent, effective from October 12, 1995; the Veteran properly appealed the PTSD rating and a February 1999 Board decision granted entitlement to a 100 percent rating.  A September 1999 rating decision effectuated the grant and assigned an effective date of October 12, 1995.    

5.  The Veteran properly appealed the September 1999 rating decision and an October 2001 Board decision granted an effective date of June 26, 1995 for the assignment of a 100 percent rating for PTSD; the Veteran, however, appealed the October 2001 Board decision to the Court and in March 2002 the Court issued an Order vacating the portion of the Board's decision denying an effective date earlier than June 26, 1995.  

6.  The claim was subsequently remanded by the Board for further development in June 2003 and December 2004; in October 2006 the Board denied the claims for earlier effective date, however, the October 2006 Board decision was rendered after the Veteran's death earlier that month and, on motion of the appellant, the Board vacated the October 2006 decision.

7.  Thus, the Veteran had a claim for entitlement to an effective date prior to June 26, 1995, for the assignment of a schedular rating of 100 percent for service-connected PTSD with depression pending at the time of his death in October 2006.  

8.  The Veteran's widow, the appellant, filed a claim for accrued benefits within one year of the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing entitlement to accrued benefits based on a pending claim of entitlement to an effective date of June 6, 1991, but no earlier, for the assignment of a schedular rating of 100 percent for service-connected PTSD with depression have been met.  38 U.S.C.A. § 1155, 5110, 5121, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.400, 3.1000(a), (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  In light of the fully favorable decision herein as to the issue of an earlier effective date for the Veteran's service-connected PTSD, the Board finds that any deficiencies in notice were not prejudicial to the appellant.

Law and Analysis

The law applicable to accrued benefits provides that certain individuals, including the Veteran's surviving spouse, may be paid periodic monetary benefits (due and unpaid for a period not to exceed two years) to which the Veteran was entitled at the time of his death under existing ratings or based on evidence in the file or constructively of record at the time of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2011).  A claim for such benefits must be filed within one year of the Veteran's death.  38 C.F.R. § 3.1000(a), (c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2011).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104 (2011).

In the instant case, the Veteran filed a claim for entitlement to service connection for PTSD in June 1991.  A September 1991 rating decision granted service connection for PTSD and assigned a 50 percent rating, effective from June 6, 1991, the date of claim.  The Veteran was notified of the decision via letter dated October 21, 1991.  On April 30, 1992, the RO received from the Veteran VA treatment records showing in-patient hospitalization for suicidal ideation from January 29, 1992 to March 6, 1992.  An August 1992 rating decision granted a temporary 100 percent rating for the Veteran's PTSD from January 29, 1992 to March 6, 1992 and reinstituted the prior 50 percent rating thereafter.  The Veteran was notified of the decision via letter dated August 26, 1992.  

On January 19, 1993, the RO received from the Veteran VA treatment records showing in-patient hospitalization for major depression from January 4, 1993 to January 14, 1993.  A May 1993 confirmed rating decision denied a temporary 100 percent rating for the Veteran's January 1993 hospitalization because the period of hospitalization was less than 21 days as required for a temporary 100 percent rating.  The rating also confirmed and continued the current 50 percent rating.  The Veteran was notified of the decision via letter dated May 25, 1993.  

The RO received a statement from the Veteran's then representative on December 29, 1993, that stated in relevant part, "This veteran receives treatment on a continual basis for his SC P.T.S.D. at VAMC in Oklahoma City and his condition continues to increase in severity.  It is requested that the veteran be scheduled for a C + P exam and that he be considered for increased evaluation."  A March 1994 rating decision denied the Veteran's claim for increase and the Veteran was notified by letter dated March 17, 1994.  

On August 24, 1994, the RO received from the Veteran VA treatment records showing in-patient hospitalization for PTSD from July 5, 1994 to July 26, 1994.  A September 1994 rating decision granted a temporary 100 percent rating for the Veteran's PTSD from July 5, 1994 to July 31, 1994 and reinstituted the prior 50 percent rating thereafter.  The Veteran was notified of the decision via letter dated November 4, 1994.

On October 12, 1995, the Veteran submitted a claim for increased rating and noted that he had been hospitalized from June 26, 1995 to August 28, 1995.  An increased rating was denied in a December 1995 rating decision and again in an April 1996 rating decision.  On December 23, 1996, the Veteran filed a notice of disagreement with the April 1996 rating decision.  In a June 1997 rating decision, the RO increased the Veteran's rating for PTSD from 50 to 70 percent, effective from October 12, 1995.  The Veteran properly appealed the PTSD rating and a February 1999 Board decision granted entitlement to a 100 percent rating.  A September 1999 rating decision effectuated the grant and assigned an effective date of October 12, 1995.    

The Veteran properly appealed the September 1999 rating decision and an October 2001 Board decision granted an effective date of June 26, 1995 for the assignment of a 100 percent rating for PTSD.  This decision was effectuated in a January 2002 rating decision.  The Veteran appealed the October 2001 Board decision to the Court and in March 2002 the Court issued an Order vacating the portion of the Board's decision denying an effective date earlier than June 26, 1995.  The claim was subsequently remanded by the Board for further development in June 2003 and December 2004.  Thereafter, in October 2006 the Board denied the claims for earlier effective date.  However, the October 2006 Board decision was rendered after the Veteran's death earlier that month and, on motion of the appellant, the Board vacated the October 2006 decision.  

In light of the Board's decision having been vacated, the Board finds that the Veteran did have pending claims for an earlier effective date for the assignment of a 100 percent rating for PTSD at the time of his death.  The record reflects that the appellant filed for accrued benefits within one year of the Veteran's death.  As such, the Board will consider the merits of the earlier effective date claim based on the evidence of record at the time of the Veteran's death.  See 38 C.F.R. § 3.1000.

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Once a formal compensation claim has been allowed, receipt of certain medical evidence will be accepted as an informal claim for an increased rating.  38 C.F.R. § 3.157(b) (2011).  Such evidence includes a report of VA outpatient or hospital examination or report of admission to a VA hospital.  38 C.F.R. § 3.157(b)(1).  When the evidence in question is VA medical evidence, the effective date of the claim is the date of treatment.  Id.  These provisions apply only when such reports relate to examination or treatment of a service-connected disability or when a claim specifying the benefit sought is received within one year from the date of the examination, treatment, or admission.  Id.  When medical evidence is from a private physician, the effective date of the claim will be the date of receipt of such evidence.  38 C.F.R. § 3.157(b)(2).

Appellate review of a rating decision is initiated by a NOD and completed substantive appeal after a SOC has been furnished.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).  

The above notwithstanding, 38 C.F.R. § 3.156(b) states:

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

The appellant's representative contends that an effective date earlier than June 26, 1995, is warranted for the grant of a 100 percent rating for PTSD because certain documents received after the initial rating decision granting service connection for PTSD in September 1991, and after a confirmed rating decision in May 1993, constituted new and material evidence under 38 C.F.R. § 3.156(b), and extended the period allotted the Veteran to file a NOD from October 1992 to May 1994.  The appellant's representative has claimed further that a December 1993 request from the Veteran's representative for a compensation and pension examination and a January 1994 VA Form 21-4138 (Statement in Support of Claim) constituted a NOD of a May 1993 confirmed rating decision and no Statement of the Case was ever issued that addressed these NODs.  In essence, the appellant's argument is the September 1991 rating decision that assigned an initial rating of 50 percent has remained open.  The Board concludes, after a review of all pertinent documents, that an effective date of June 6, 1991, but no earlier, is warranted for the 100 percent schedular rating for PTSD.

As noted above, following each of the September 1991, August 1992, May 1993, March 1994, and September 1994 rating decisions the Veteran submitted additional evidence within one year of the decision.  The Board concludes that in each instance the additional information provided constituted new and material evidence.  In this instance, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this case, within one year of notification of each rating decision on appeal the Veteran submitted lay or medical evidence of a worsening psychiatric condition that raised a reasonable possibility of substantiating his claim for an increased rating.  For example, several of the medical records showed hospitalization for psychiatric problems and suicidal ideation and/or attempts.  The submission of this new and material evidence within the one-year appeal periods following the notification of the denial of the claim served to abate the finality of those decisions.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (holding that appellant submissions of new and material evidence within one year after the date of mailing of an RO decision prevents the determination from becoming final).

Thereafter, the February 1999 Board decision that granted entitlement to a 100 percent rating for PTSD considered the claim to have arisen from April 1996 and June 1997 rating decisions, but did note medical evidence of treatment for psychiatric problems from the "mid-1990s."  In any case, the February 1999 Board decision did not assign a specific effective date.  As noted above, the effective date assigned in the subsequent September 1999 rating decision effectively was on appeal at the time of the Veteran's death and, consequently, the issue of entitlement to accrued benefits currently on appeal.  Thus, the Board may consider whether the Veteran is entitled to an effective date prior to June 26, 1995, for an increased rating of 100 percent for PTSD.  

Disability evaluations are determined by application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  During the time period at issue, 38 C.F.R. § 4.132, Diagnostic Code 9411 provided that a 50 percent rating for PTSD required that the ability to establish or maintain effective or favorable relationships with people be considerably impaired, and that, by reason of psychoneurotic symptoms, the reliability, flexibility and efficiency levels be so reduced as to result in considerable industrial impairment.  A 70 percent rating required that the ability to establish and maintain effective or favorable relationships with people be severely impaired and that the psychoneurotic symptoms be of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  A 100 percent rating required that the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; totally incapacitating symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; demonstrably unable to obtain or retain employment.  The United States Court of Appeals for Veterans Claims held, however, that the criteria in 38 C.F.R. § 4.132 for a 100 percent rating for psychiatric disability were each independent bases for granting a 100 percent evaluation and that, whenever unemployability was caused solely by a service-connected mental disorder, a 100 percent schedular rating was warranted.  Johnson v. Brown, 7 Vet. App. 95 (1995).

The claims file indicates that the Veteran was hospitalized for depression and suicidal ideation in 1990 for about one month and again from March to June 1991.  During an August 1991 VA examination for physical problems the examiner noted that the Veteran had been unemployed since March 1991 due to a psychiatric disorder.  He was afforded a VA psychiatric examination later in August 1991.  The Veteran stated that his psychiatric problems had begun three years previously.  He had been a furniture salesperson, but began having problems at work dealing with anger and depression.  The Veteran switched jobs in 1991, but in March 1991 had become increasingly depressed and was hospitalized for a second time.  He stated that he had never had a close relationship with his wife or six children and had only one friend.  The examination report indicated that the Veteran had had "a lot" of suicide attempts in the past, including overdoses of medication and the ingestion of rat poison.  During periods of depression, the Veteran would remain in bed.  The examiner noted significant estrangement and social withdrawal.  Psychiatric evaluation at the time of the examination did not indicate major depression, but the examiner indicated "there certainly is a lot of history of depression and suicidal feelings."

Thereafter, the Veteran was hospitalized from January to March 1992.  At that time, the Veteran stated that he had felt hopeless and helpless and had attempted suicide by medication overdose in September 1991.  He was admitted to the hospital following expression of suicidal ideation during treatment in the PTSD clinic.  The Veteran again was hospitalized for about 10 days in January 1993 following a suicide attempt where he ingested 15 tablets of Lorazepam and admitted to suicidal ideation for the previous three weeks.  

The Veteran was afforded another VA examination in February 1994.  The Veteran reported no changes from the time of the previous 1991 VA examination.  He stated that he was unable to return to work in furniture sales because he would have explosive periods and lose his job.  The Veteran had little contact or interaction with his wife or children, although he did live with them.  The examiner assigned a GAF score of 45 at the current time and over the previous year.  

The Veteran again was hospitalized for three weeks in July 1994 for suicidal ideation.  He had taken a plane to Dallas with the intent of harming himself, but changed his mind.  The discharge summary indicated additional hospitalization for several days in April 1994 for a behavior modification program.  Subsequent treatment notes through 1995 indicated ongoing suicidal ideation, without plan.  In addition, the Veteran reported cutting on himself and the treatment provider noted slash marks on the ankles.  He also reported a desire to be hurt physically by someone else and had acted on that impulse.  Finally, the Veteran was hospitalized from June 1995 to August 1995 after attempting to commit suicide via an overdose of Doxepin.

Thus, the records from the applicable time period show regular treatment, including multiple periods of hospitalization, for psychiatric problems.  As noted above, an August 1991 VA examination report indicated that the Veteran had stopped working due to his psychiatric problems.  In addition, the Veteran reported on at least one occasion that he could not return to work due to periods of explosive anger.  In addition, the Veteran was extremely socially isolated, with little interaction with his wife, children, or others.  Also, the Veteran had multiple suicide attempts and extended periods with suicidal ideation.  Given the foregoing, the Board finds it reasonable to conclude that the Veteran had virtual social isolation, incapacitating symptoms, and/or an inability to obtain or retain gainful employment.  Based on the foregoing, the Board finds that the criteria for a 100 percent rating for the Veteran's PTSD was established effective from the date of his original claim received on June 6, 1991.  The appeal, therefore, is granted.



ORDER

Entitlement to an effective date of June 6, 1991, but no earlier, for the assignment of a schedular rating of 100 percent for service-connected PTSD with depression for accrued benefits purposes is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


